Title: Minutes of a Meeting Concerning the Insurrection in Western Pennsylvania, [24 August 1794]
From: Hamilton, Alexander,Washington, George,Randolph, Edmund
To: 



[Philadelphia, August 24, 1794]

At a Meeting at the Presidents House
City of Philadelphia Aug 24. 1794
Present
The President of The United States.
The Secretary of State
The Secretary of the Treasury.

The President proposed for the opinion and advice of The Secretary of State & the Secretary of the Treasury the following questions.
1   Shall orders issue for the immediate convening of the whole or any part of the Militia ordered to hold themselves in readiness to be called forth for suppressing the Insurrection in the Western parts of Pensylvania?
Answer
It appears adviseable to send immediate orders to the Governor of Virginia to assemble those of that State—recommending to him not to issue his public orders for the purpose ’till the first of September.
Question 2   Shall an additional number of Militia be called for?
Answer
It appears adviseable to call for a further number sufficient to complete the whole to fifteen thousand non Commissioned Officers and privates. That of these fifteen hundred be called for from Virginia and that in the call for the purpose it be suggested to the Governor as eligible to endeavour to obtain as many riflemen as may be practicable under Major General Morgan and as near the scene of action as they can be had. Five hundred to Maryland with a like intimation as to Riflemen and five hundred to New Jersey.
Question 3   What will be the proper places and time of rendezvous?
Answer
The place of general rendezvous to be—For New Jersey, Carlisle; for Pensylvania Carlisle & Chambersburgh. These to have reference to Bedford as an interior point. For Maryland; Williamsport and such other place more Westerly as the Governor of Maryland may deem adviseable for the more western Militia of that State. For Virginia; Winchester & the vicinity of Old Fort Pleasant with such other place as The Governor of Virginia may think eligible for the Militia of that State lying beyond the Alleghany. These places (except the one which shall be appointed by the Governor of Virginia for the Militia beyond the Alleghany) in Maryland & Virginia to have reference to Fort Cumberland as an ulterior point. The supplies to be directed towards the points of rendezvous and the Governors to be left at liberty to make duration for local convenience having regard to the places of supply. The time to be aimed at for reaching the ulterior points Bedford & Cumberland to be the first of October.
Question 4th   What communication shall be made to The Commissioners in answer to their letter of the 17th instant?
Answer
The Commissioners to be informed of what further has been done with regard to the Militia—and to be advised explicitly to remain in that Country till after the proposed Meeting of the 2d. of September and also to be advised to continue there as much longer as may in their opinion promise any public utility & be consistent with their personal safety not exceeding the last of September, as their stay beyond that day can not be supposed necessary for the beneficial purpose of their Meeting and can only be prolonged by a plea of delay on the part of the Insurgents—to instruct them to announce with frankness and explicitness the determination of the Executive Government to exert all the means with which it is invested to produce a compliance with the laws—to encourage the well-disposed to cooperate in their support under a full assurance of the decision & perseverance of the Government; acting under the Conviction that the question concerns the very being of Government of law and order—& to communicate the substance of the information received with regard to the disposition of the Citizens to cooperate effectually with the Government.
